815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sally HENSLEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-6073.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1987.

1
Before LIVELY, Chief Judge, RYAN, Circuit Judge, and PORTER, Senior District Judge.*


2
The plaintiff appeals the summary judgment affirming the Secretary's denial of social security disability benefits.  Now the Secretary moves for remand of this action to the Secretary for reconsideration of the plaintiff's claim in light of newly revised regulations for the evaluation of mental impairments.  The Secretary states the plaintiff does not oppose such a remand.


3
It is ORDERED that the motion for remand is granted.  This action is remanded to the district court with instructions it be remanded to the Secretary for further proceedings.



*
 The Honorable David S. Porter, Senior U.S. District Judge for the Southern District of Ohio, sitting by designation